Citation Nr: 1503658	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-48 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before a Decision Review Officer (DRO) in March 2010 and a transcript of that hearing is of record.  

In August 2014, the Board remanded this matter to the RO to obtain all records related to the Veteran's claim for Social Security Administration (SSA) benefits, obtain treatment records from February 2011 to the present, and to provide an examination to address the nature and etiology of the Veteran's right hip disability.  Moreover, the examination was to address whether it is at least as likely as not than the Veteran's right hip disability has been aggravated by a service-connected disability, to include his service-connected back disability.  The Board finds there has been substantial compliance with the August 2014 remand.


FINDING OF FACT

The Veteran's right hip disability did not have onset during active service, was not caused by an event, injury or disease in active service, did not manifest within one year of separation from active service and was not caused or aggravated by his service connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran with examinations in February 2011, September 2011 and October 2014.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In summary, no further notice or assistance is required.  

II.  Merits of Claim

The Veteran contends in his March 2010 hearing testimony that his right hip arthralgia is related to his degenerative disc disease in his back, which is service connected.  As such, the Veteran contends his right hip arthralgia should also be service connected.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran underwent a VA examination in October 2014 which diagnosed a right hip condition.  Similarly, a VA examination in February 2011 also diagnosed a right hip condition while noting the date of onset as 2004.  These present diagnoses satisfy the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the service treatment records are silent as to any diagnosis or treatment of a right hip condition.  Moreover, as previously stated, the February 2011 VA examination indicated the date of onset for the condition as 2004, which is after the Veteran's separation from service.

The Board notes that the Veteran's medical examination for purposes of separation in 1994 is not in the file.  A July 2011 letter documents the RO's request for a facility search for the separation examination.  A subsequent letter in July 2011 from the VA Records Management Center indicates the separation examination was not located.  However, there is a Report of Medical Examination for the purpose of reenlistment dated January 1988 which the Veteran completed.  At that time, he did not indicate any hip issues.  The Board also notes that the Veteran was medically discharged from service in 1994 due to his back disability but there was no mention of a hip condition in the discharge paperwork.

Because there is no evidence of an in service occurrence of the Veteran's right hip arthralgia, the Board concludes that the preponderance of evidence is against a finding that the right hip arthralgia was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board now turns to whether the Veteran's service-connected low back strain with degenerative disc disease caused or aggravated his right hip disability.   

The October 2014 VA examiner opined "the Veteran's hip condition is less likely as not (less than 50/50 percent probability) been aggravated by a service-connected disability to include his service-connected back disability".  The examiner further indicated there is no significant evidence in medical literature that supports the idea that an abnormal gait can lead to joint conditions.  In fact, the examiner stated the literature tends to support the opposite finding that persons with gait problems do not get joint conditions.  The examiner's medical statement supports a finding that the service-connected back disability would not cause or aggravate his hip condition.  Further, the examiner noted the Veteran had no trauma to his joints in service, and his condition is degenerative which is most often caused by aging.  The examiner concluded that the natural progression of the Veteran's condition is most likely caused by genetic predisposition, aging and obesity.

The October 2014 examiner's opinion is adequate and probative.  It provides a supported opinion regarding whether the Veteran's right hip condition is caused or aggravated by his service-connection back condition.  

In March 2010, Dr. G.N., M.D., a VA internist, opined "recent imaging of [the Veteran's] hips has been done due to chronic hip pain that is affecting ambulation.  Given the MRI and x-rays reveal only tendinitis there may be a significant component of pain caused by lumbar radiculopathy as a result of his service connected back pain."  The Board notes the doctor indicated there may be a component of pain associated with his back condition but did not affirmatively opine there is an association between the Veteran's hip disability and back disability.  Moreover, the doctor's opinion does not include any further clinical findings or medical support for his opinion.  As such, the Board does not give much probative weight to this nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Rather, the Board finds that the October 2014 VA examiner's opinion is the most probative medical evidence of record regarding whether the Veteran's back disability is causing or aggravating his hip disability.

Of record are statements by the Veteran that attribute his hip condition to his service-connected back disability.  The Veteran's statements regarding the cause of his hip condition are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a hip condition is caused by overuse or accommodation due to a back disability, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his hip condition was caused or aggravated by his service-connected back disability are not competent evidence as to a nexus.  

The preponderance of evidence is against a finding that his hip disability was caused or aggravated by his service-connected back disability.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service connected disabilities is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


